Citation Nr: 1032453	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a disability manifested 
by chest pain.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from July 2005, December 2006, and December 2007 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified before the undersigned at a Travel Board hearing in 
Philadelphia, Pennsylvania, in April 2010; a transcript of that 
hearing is of record.

The issues of entitlement to service connection for a left foot 
disorder, chest pain, and sleep apnea are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 2010 Board hearing the Veteran indicated 
that he wished to withdraw his appeal concerning the issues of 
entitlement to service connection for a personality disorder and 
bilateral hearing loss.

2.  No nexus between the Veteran's active duty and his currently-
shown acute sinusitis has been demonstrated.

3.  No nexus between the Veteran's active duty and his currently-
shown headache disability has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issues of entitlement to service 
connection for a personality disorder and bilateral hearing loss 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  A migraine headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters- Withdrawn Issues

During the April 2010 Board hearing, the Veteran indicated that 
he wished to withdraw his appeal concerning the issues of 
entitlement to service connection for a personality disorder and 
bilateral hearing loss.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The Veteran has properly withdrawn his 
appeal concerning the issues of entitlement to service connection 
for a personality disorder and bilateral hearing loss, and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice pertaining to the claims of entitlement to 
service connection for sinusitis and migraine headaches was sent 
in March 2005 and October 2006 letters and the claims were 
readjudicated in an October 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims for service connection for sinusitis and migraine 
headaches at this time.

Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Sinusitis

The service treatment records show that the Veteran was seen with 
mild sinusitis in May 1992.  On the Report of Medical History 
completed by the Veteran at the time of his service separation in 
February 1993 he reported no sinusitis; the separation 
examination noted a normal sinus examination.

A magnetic resonance imaging of the Veteran's head conducted in 
August 2003 after he complained of numbness of the left arm and 
face showed incidental findings of inflammatory changes involving 
the right maxillary, left ethmoid, and the sphenoid paranasal 
sinuses.  

On VA examination in February 2009, the Veteran reported a strong 
post nasal drip on a daily basis.  He stated that occasionally he 
has some sinus pressure but that his chief complaint was the post 
nasal drip.  The examiner diagnosed allergic rhinitis with acute 
sinusitis infection.

The Veteran testified before the undersigned that he believed his 
current sinusitis was related to his period of active service.  
He stated that he would attempt to obtain an opinion from a 
private physician relating his current sinusitis to service; the 
record was left open for 60 days to allow him to submit such 
evidence, however no evidence was received from the Veteran.  

The Board finds that the preponderance of the evidence is against 
the claim of service connection for sinusitis.  Although the 
service treatment records reflect one episode of sinusitis, these 
records do not reflect a chronic sinus condition; rather the 
report of the Veteran's medical examination at discharge shows he 
had normal sinuses at that time.  Additionally, the February 2009 
VA examination found acute sinusitis, and the Veteran himself 
reported on that examination that he had only occasional sinus 
problems.  The earliest post-service evidence reflecting sinus 
pathology is on the MRI in August 2003, which is more than ten 
years following the Veteran's separation from service.  This 
lengthy period without post-service evidence of sinusitis is one 
fact which may be considered and weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, none of the post-service medical records indicate a link 
between the Veteran's active military duty and any current 
sinusitis.

In view of the absence of chronic sinusitis during service, 
complaints or medical evidence of sinusitis for a decade after 
service, and the absence of a specific medical opinion indicating 
a link between the Veteran's currently-shown acute sinusitis and 
service, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
sinusitis.

Migraine Headaches

The service treatment records do not show any complaints or 
treatments related to a headache disorder.  On the Report of 
Medical History completed by the Veteran at the time of his 
service separation in February 1993 he reported no history of 
frequent or severe headaches; the separation examination noted a 
normal neurological examination.  

MRI of the brain in August 2003 was normal.  

On VA examination in February 2009, the Veteran reported a 
history of headaches almost always associated with sinus pain.  
He indicated that he had these twice per month over the frontal 
sinuses.  Examination was normal.  The impression was non-
prostrating sinus-related headaches; no further diagnostic 
testing was warranted.

There is no objective evidence of inservice complaints or 
treatment for headaches, and the Veteran denied headaches at his 
separation from service.  The current VA examination noted sinus-
related headaches, however no relationship to the Veteran's 
period of active service was provided.  

The Veteran has testified in support of his claim.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1372.

Whether lay evidence is competent and sufficient in a particular 
case is a factual issue to be addressed by the Board.  The Board 
notes that the Veteran would be competent to report that he has 
had headaches since his active service.  However, as noted above, 
service treatment records do not show treatment or diagnosis of 
any chronic headache disorder during active service.  Moreover, 
while the Veteran's statements as to continuous headache symptoms 
since service are competent, they are not deemed credible here.  
They are contradicted by the report of medical history at service 
separation.  Additionally, if the Veteran had been experiencing 
such headaches continuously since service, it would be reasonable 
to expect that he would have raised a claim for service 
connection earlier than 2004.  

As there is no evidence showing that the Veteran incurred a 
migraine headache disorder during his active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for migraine headaches.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5170(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

The claims of entitlement to service connection for a personality 
disorder and bilateral hearing loss are dismissed.

Service connection for sinusitis is denied.

Service connection for migraine headaches is denied.


REMAND

The Veteran contends that he has a left foot disability that was 
incurred in or aggravated by service.  At entry into service he 
reported that he had fractured his left foot in 1982.  The 
enlistment examination did not note any left foot defect.  

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

The service separation examination noted chronic recurrent pain 
of the left foot which existed prior to service and was not 
considered disabling.  The Veteran has not been provided a VA 
examination with respect to his left foot disability claim.

The Veteran also contends that he has a chronic disability 
manifested by chest pain.  The Board notes that he is service 
connected for gastroesophageal reflux disease (GERD).  During 
service in April 1989 he was seen with complaints of right-sided 
chest pain; chest X-ray was normal.  In July 1991, he reported 
tightness in his chest; chest X-ray showed no significant 
abnormalities.  In August 1992 there was a notation of 
"noncardiac chest pain, resolved."  The service separation 
examination in February 1993 noted a history of chest pain, 
noncardiac, not considered disabling.  Following service, a 
treadmill test in January 2002 was negative.  Cardiac 
catheterization in February 2002 was normal.  A February 2009 VA 
examination report diagnosed two separate types of chest pain 
conditions, the first related to the Veteran's GERD and the 
second a "musculoskeletal type of chest pain."  The examiner 
did not provide an opinion as to whether this second type of 
chest pain was related to service.  Given the inservice 
complaints, another examination, with nexus opinion, is 
indicated.   

Finally, the Veteran contends that his currently diagnosed sleep 
apnea is related to his service-connected conditions of GERD 
and/or depressive disorder and anxiety disorder, not otherwise 
specified.  The RO has not yet developed the Veteran's secondary 
service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA medical 
examination in order to evaluate the nature 
and etiology of the Veteran's claimed left 
foot disability.  The claims folder must be 
made available to the examiner(s) for use in 
the study of this case.  Such examination 
should include a review of the evidence in 
the claims folder, a comprehensive clinical 
evaluation, and any tests deemed necessary, 
followed by entry of all pertinent diagnoses.

Based on the examination and review of the 
record, the examiner should address the 
following, providing a rationale for the 
responses provided:

Please indicate a diagnosis for any current 
left foot disability or disabilities.  

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
left foot disorder that existed prior to his 
entry onto active duty?


(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting left foot disorder was 
not aggravated by service or that any 
increase in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's left foot disorder had its onset in 
service?

2.  The Veteran must be afforded a VA medical 
examination in order to evaluate the nature 
and etiology of the Veteran's claimed non-
cardiac, non-GERD related, chest pain.  The 
claims folder must be made available to the 
examiner(s) for use in the study of this 
case.  Such examination should include a 
review of the evidence in the claims folder, 
a comprehensive clinical evaluation, and any 
tests deemed necessary, followed by entry of 
all pertinent diagnoses.

In addition, the examiner is asked to respond 
to the following question, providing a 
rationale for the responses provided:

Please indicate a diagnosis for any current 
chest pain that is noncardiac and not related 
to the diagnosis of GERD.  Is it at least as 
likely as not that any current noncardiac, 
non-GERD related chest pain disability began 
during service or is related to any incident 
of service including the inservice complaints 
noted in the service treatment record?

3.  Provide the Veteran with notice regarding 
his claim for secondary service connection 
for sleep apnea, including notice of 38 
C.F.R. § 3.310.  The Veteran and his 
representative should be given an opportunity 
to respond.  If any other development is 
indicated by their response, it should be 
undertaken.

4.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claims for 
service connection for a left foot 
disability, chest pain, and sleep apnea (to 
include secondary service connection).  If 
the claims remain denied, the RO should issue 
a supplemental statement of the case, and 
provide the Veteran and his representative 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


